

 S1393 ENR: Jobs for Our Heroes Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Fifteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and
			 seventeenS. 1393IN THE SENATE OF THE UNITED STATESAN ACTTo streamline the process by which active duty military, reservists, and veterans receive
 commercial driver’s licenses.1.Short titleThis Act may be cited as the Jobs for Our Heroes Act.2.Medical certificate for veterans operating commercial motor vehicles(a)Qualified examinersSection 5403(d)(2) of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) is amended to read as follows:(2)Qualified examinerThe term qualified examiner means an individual who—(A)is employed by the Department of Veterans Affairs as an advanced practice nurse, doctor of chiropractic, doctor of medicine, doctor of osteopathy, physician assistant, or other medical professional;(B)is licensed, certified, or registered in a State to perform physical examinations;(C)is familiar with the standards for, and physical requirements of, an operator required to be medically certified under section 31149 of title 49, United States Code; and(D)has never, with respect to such section, been found to have acted fraudulently, including by fraudulently awarding a medical certificate..(b)Conforming amendmentsSection 5403 of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) is amended—(1)in subsection (a), by striking physician-approved veteran operator, the qualified physician and inserting veteran operator approved by a qualified examiner, the qualified examiner;(2)in subsection (b)(1)—(A)by striking the physician and inserting the examiner; and(B)by striking qualified physician and inserting qualified examiner;(3)in subsection (c)—(A)by striking qualified physicians and inserting qualified examiners; and(B)by striking such physicians and inserting such examiners; and(4)in subsection (d)—(A)by redesignating paragraphs (1), (2), and (3) as paragraphs (3), (1), and (2), respectively, and by moving the text of paragraph (3), as redesignated, to appear after paragraph (2), as redesignated; and(B)in paragraph (3), as redesignated—(i)in the paragraph heading, by striking Physician-approved veteran operator and inserting Veteran operator approved by a qualified examiner; and(ii)by striking physician-approved veteran operator and inserting veteran operator approved by a qualified examiner.(c)RulemakingThe amendments made by this section shall be incorporated into any rulemaking proceeding related to section 5403 of the FAST Act (49 U.S.C. 31149 note; 129 Stat. 1548) that is being conducted as of the date of the enactment of this Act.3.Commercial driver’s license standards for current and former members of the Armed ForcesSection 31305(d) of title 49, United States Code, is amended—(1)in the subsection heading, by striking veteran operators and inserting operators who are members of the armed forces, reservists, or veterans;(2)in paragraph (1)(B), by striking subparagraph (A) during, at least, and inserting “subparagraph (A)—(i)while serving in the armed forces or reserve components; and(ii)during; and(3)in paragraph (2)(B)—(A)by inserting current or before former each place the term appears; and(B)by inserting one of before the reserve components.Speaker of the House of RepresentativesVice President of the United States and President of the Senate